In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-2067
MERETHA ARNOLD,
                                                  Plaintiﬀ-Appellant,
                                 v.

ANDREW M. SAUL,
Commissioner of Social Security,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
         Northern District of Indiana, Fort Wayne Division.
          No. 1:19-CV-151-HAB — Holly A. Brady, Judge.
                     ____________________

   ARGUED JANUARY 19, 2021 — DECIDED MARCH 11, 2021
               ____________________

   Before ROVNER, HAMILTON, and ST. EVE, Circuit Judges.
    ST. EVE, Circuit Judge. Meretha Arnold applied for Social
Security disability beneﬁts based on ailments related to her
back, heart, and joints, as well as chronic pain syndrome. Fol-
lowing the initial denial of her claim, Arnold requested a
hearing before an administrative law judge (ALJ). Arnold tes-
tiﬁed at the hearing, as did a vocational expert. In a written
decision after the hearing, the ALJ concluded that Arnold was
2                                                     No. 20-2067

not disabled. The ALJ found that Arnold had several severe
impairments, but that she retained the ability, with certain
movement restrictions, to perform her past relevant work as
a daycare center director. See 20 C.F.R. § 404.1520(a)(4)(iv). Af-
ter exhausting her administrative appeal rights, Arnold
sought review of the ALJ’s decision in federal district court.
The district court aﬃrmed the ALJ’s decision, and Arnold
now appeals.
    Arnold raises one issue on appeal. She claims that the ALJ
failed to analyze whether the side eﬀects of her medications
impacted her ability to work. We review the district court’s
ruling de novo and ask if the ALJ’s decision was supported by
substantial evidence. Stephens v. Berryhill, 888 F.3d 323, 327
(7th Cir. 2018). Substantial evidence is “evidence that ‘a rea-
sonable mind might accept as adequate to support a conclu-
sion.’” Zoch v. Saul, 981 F.3d 597, 601 (7th Cir. 2020) (per cu-
riam) (quoting Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019)).
Applying this deferential standard, we aﬃrm. While there is
some evidence of side eﬀects in the record, there is no evi-
dence that the side eﬀects impacted Arnold’s ability to work.
    As part of the disability determination, the ALJ considers
a claimant’s symptoms. 20 C.F.R. § 404.1529(a). First, the ALJ
considers the claimant’s subjective account of her symptoms.
Id. Then, the ALJ looks for “objective medical evidence” of
“medical impairment(s) which could reasonably be expected
to produce the pain or other symptoms alleged.” Id. If medical
evidence veriﬁes the impairments, the ALJ next evaluates the
“intensity and persistence” of the symptoms to determine
how they aﬀect the claimant’s ability to work. § 404.1529(c)(1).
Some of the factors that the ALJ considers at this stage are
“[t]he type, dosage, eﬀectiveness, and side eﬀects of any
No. 20-2067                                                  3

medication you take or have taken to alleviate your pain or
other symptoms.” § 404.1529(c)(3)(iv).
    The ALJ found that Arnold had medical impairments that
could be causing the symptoms she described. (These symp-
toms included back pain, irritable bowel syndrome, standing
limitations from coronary atrial ﬁbrillation, and arthritic
ﬂares.) At the same time, the ALJ found that Arnold’s state-
ments about the intensity and severity of the symptoms were
inconsistent with the medical evidence. Among other things,
the ALJ observed that Arnold had “consistently noted eﬀec-
tiveness of pain medication without side eﬀects.” The ALJ
made this statement while discussing Arnold’s thumb pain,
but it referenced an exhibit in the administrative record in
which a treating physician noted, regarding Arnold’s back
pain and other issues, that Arnold reported that her “current
medications are helping without any side eﬀects.” The ALJ
did not otherwise discuss side eﬀects.
   Arnold claims that the ALJ improperly ignored other evi-
dence of side eﬀects in the record. For example, one of Ar-
nold’s treating doctors told her not to work, drive, or operate
heavy machinery while medicated. And her medical records
indicate that a beta blocker medication made her tired and
possibly fatigued; that Arnold thought one of her medications
(Rhythmol) was causing her mouth sores, nightmares, and
diﬃculty sleeping; and that Arnold occasionally became
dizzy (though there was no express link between the dizzi-
ness and any medication).
    On this record, the ALJ was not required to make ﬁndings
about Arnold’s side eﬀects. Nothing in the record suggests
that Arnold suﬀered side eﬀects that actually impacted her
ability to work. Arnold relies primarily on her doctor’s
4                                                   No. 20-2067

warning against working, driving, and operating heavy ma-
chinery while medicated. But this warning is not evidence
that Arnold experienced these potential side eﬀects. At most,
it is evidence that her medications could cause side eﬀects—
not that they did. See Schaaf v. Astrue, 602 F.3d 869, 876 (7th
Cir. 2010) (per curiam) (noting that it would be “speculation
to assume that [the claimant] automatically suﬀers from” the
common side eﬀects of a medication). Indeed, the same doctor
noted that Arnold was taking her medication without experi-
encing any side eﬀects. As for the tiredness, fatigue, mouth
sores, sleep diﬃculties, and dizziness, Arnold simply points
out that she complained of these side eﬀects, without explain-
ing how, if at all, they impacted her ability to work. See 42
U.S.C. § 423(d)(5)(A) (requiring the claimant to prove that she
is disabled). An ALJ considers side eﬀects from medication in-
sofar as they “limit [a claimant’s] capacity for work.” 20 C.F.R.
§ 404.1529(c). On this record, any conclusion about how any
of Arnold’s side eﬀects impacted her ability to work would be
pure speculation. Thus, the ALJ did not have to make speciﬁc
ﬁndings about side eﬀects. See Schaaf, 602 F.3d at 876; Nelson
v. Sec’y of Health & Human Servs., 770 F.2d 682, 685 (7th Cir.
1985) (per curiam).
                                                      AFFIRMED